DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20170089176 to Reilly et al.
Regarding claim 1, Reilly discloses an apparatus for flowing and mixing cement within a subterranean formation, the apparatus comprising: a housing configured to contain a cement additive (the cement additives from 41 and 42 flow into this housing), the housing comprising a first end at 48 and a second end at 40 opposite the first end, the first end configured to couple to a cement retainer 31; a flow control device in the form of a float valve 68 (the valve floats on a spring), the flow control device disposed at the second end of the housing; and a plurality of baffles 69 disposed within the housing (see fig. 10 and at least paragraphs 0096-0117).

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170016305 is a cementing apparatus of interest that broadly refers to baffles in paragraph 0080.  US 20140102723 is a cementing apparatus of interest that has a float valve 532 and a single baffle 524 (fig. 5A).  US 6082451 is a cementing apparatus of interest that has a float valve 1120 and baffles 1107 (fig. 33A).  US 4338999 is a cementing apparatus of interest that has a float valve 64 and baffles 88-98 (fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674